Cite as 2014 Ark. 541

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-460

                                                 Opinion Delivered December 18, 2014

                                                 PRO SE APPEAL FROM THE LEE
BILLY R. SCOTT                                   COUNTY CIRCUIT COURT
                              APPELLANT          [NO. 39CV-14-33]
V.                                               HONORABLE RICHARD L.
                                                 PROCTOR, JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED.


                                       PER CURIAM

       In 1989, appellant Billy R. Scott was found guilty by a jury of murder in the first

degree and was sentenced as a habitual offender to 200 years’ imprisonment. After trial,

appellant raised claims for postconviction relief that were also denied. The appeal from the

judgment of conviction and the appeal from the order denying postconviction relief were

consolidated, and we affirmed both the judgment and the order. Scott v. State, 303 Ark. 197,

795 S.W.2d 353 (1990).

       In 2000, appellant filed in the circuit court in the county where he was incarcerated

a pro se petition for writ of habeas corpus in which he alleged that the sentence imposed on

him was illegal. He based his claim on the assertion that the 200-year sentence exceeded the

statutory maximum sentence for first-degree murder. He argued that the sentencing statute,

Arkansas Code Annotated section 5-4-501 (1987), which provided that, as a habitual offender

with more than four prior felony convictions, he was subject to an extended term of

imprisonment for murder in the first degree of “not less than forty (40) years nor more than

life,” did not encompass a 200-year sentence in that such a lengthy term would be longer than
                                        Cite as 2014 Ark. 541

his life. Appellant reasoned that by electing to sentence him to a term of years rather life

imprisonment, the jury did not intend for him to spend the rest of his life in prison. We

rejected the claim, holding that there was no provision in the statute against sentencing a

defendant to a number of years that exceeds normal life expectancy. Scott v. State, CV-00-437

(Ark. Oct. 12, 2000) (unpublished) (original docket no. 00-437).

       On April 23, 2014, appellant, who is incarcerated at a unit of the Arkansas Department

of Correction located in Lee County, filed a pro se petition for writ of habeas corpus in the

Lee County Circuit Court.1 In the petition, he raised the following claims: (1) the evidence

adduced at trial did not prove that he was guilty; (2) he never intended to deliberately or

purposely harm the victim, and thus he was not guilty of first-degree murder; (3) there was

circumstantial evidence that was not properly presented at trial; (4) there were mitigating

circumstances that were not developed at trial; (5) the 200-year sentence imposed was outside

the range of legal sentences for first-degree murder; (6) the trial court erred in treating a note

that appellant gave to his attorney at the close of trial as a request for postconviction relief; (7)

he was denied his right to present certain issues to the trial court at trial and in a petition for

postconviction relief.

The circuit court denied the habeas petition, and appellant brings this appeal.2 We find no

error and affirm the circuit court’s order.

       1
           As of the date of this opinion, appellant remains incarcerated in Lee County.
       2
         To the extent that appellant raises any new allegations on appeal that were not raised
below, we decline to address those allegations as they are not preserved for appellate review.
See Breeden v. State, 2014 Ark. 159, 432 S.W.3d 618 (per curiam).


                                                 2
                                       Cite as 2014 Ark. 541

       A writ of habeas corpus is proper when a judgment of conviction is invalid on its face

or when a trial court lacked jurisdiction over the cause. Tucker v. Hobbs, 2014 Ark. 449 (per

curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is on the

petitioner in a habeas-corpus petition to establish that the trial court lacked jurisdiction or that

the judgment-and-commitment order was invalid on its face; otherwise, there is no basis for

a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d
797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the lack of

jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to

believe” that he is illegally detained. Id. at 221, 226 S.W.3d at 798.

       As stated, appellant raised the claim that his sentence was excessive in an earlier habeas

proceeding, and this court held that it was within statutory range. Appellant’s claim has thus

been addressed, and he offered nothing in his 2014 petition to demonstrate that the issue

should be revisited. See Cooper v. State, 2014 Ark. 243 (per curiam) (citing Strong v. Hobbs,

2013 Ark. 376 (per curiam)).

       With respect to the remaining allegations raised by appellant in this appeal that pertain

to the evidence adduced at trial, the allegations were claims of trial error and insufficiency of

the evidence that could have been, or were, raised at trial. The allegations do not call into

question the trial court’s jurisdiction or the facial validity of the judgment-and-commitment

order entered in appellant’s case. Holliday v. Hobbs, 2014 Ark. 408 (per curiam) (The

admissibility of evidence and the sufficiency of evidence are not issues cognizable in a habeas

proceeding.). Assertions of mere trial error are not grounds for the writ. Hill v. State, 2013


                                                 3
                                      Cite as 2014 Ark. 541

Ark. 413 (per curiam); Craig v. Hobbs, 2012 Ark. 218 (per curiam).

         Jurisdiction is the power of the court to hear and determine the subject matter in

controversy. Chance v. Hobbs, 2014 Ark. 400 (per curiam). Appellant offered nothing to

demonstrate that the trial court in his case did not have subject-matter jurisdiction to hear and

determine cases involving violations of criminal statutes. Id. We will treat allegations of void

or illegal sentences similarly to the way we treat problems of subject-matter jurisdiction.

Friend v. State, 364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam) (citing Taylor v. State, 354
Ark. 450, 125 S.W.3d 174 (2003)). However, a habeas-corpus proceeding does not afford

a prisoner an opportunity to retry his case. Hill v. State, 2014 Ark. 420 (per curiam).

         Likewise, appellant’s contention that he was not afforded an opportunity to present

claims for postconviction relief is not an assertion within the scope of a habeas proceeding.3

The claim does not implicate the facial validity of the judgment or the jurisdiction of the

court.

         When a petitioner in a habeas proceeding fails to raise a claim within the purview of

a habeas action, the petitioner fails to meet his burden of demonstrating a basis for a writ of

habeas corpus to issue. Benton v. State, 2013 Ark. 385 (per curiam). Appellant clearly did not

meet his burden; therefore, the circuit court did not err in denying the petition. See Quezada


         3
        Appellant raised claims for postconviction relief in the trial court in 1989. After a
hearing, the request for relief was denied. The claims were considered by this court as part of
the direct appeal and the court’s denial of the request was affirmed. Scott, 303 Ark. 197, 795
S.W.2d 353. Appellant subsequently tendered to this court a petition for postconviction relief
pursuant to Rule 37.1 and filed a motion for leave to file it. The motion was denied on the
ground that appellant was not entitled under the Rule to proceeded with a second petition for
postconviction relief. Scott v. State, CR-90-6 (Ark. Jan. 16, 1996) (unpublished per curiam).
                                               4
                                     Cite as 2014 Ark. 541

v. Hobbs, 2014 Ark. 396, 441 S.W.3d 910 (per curiam).

      Affirmed.

      Billy R. Scott, pro se appellant.

      Dustin McDaniel, Att’y Gen., by: Rebecca B. Kane, Ass’t Att’y Gen., for appellee.




                                              5